Citation Nr: 1517457	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested by seizures.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's disability manifested by seizures is related to fainting episodes that first occurred during his acting service.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by seizures have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim of service connection for a seizure disorder was initially denied in an April 2008 rating decision.  New and material evidence was received (a December 2008 positive nexus opinion from his treating VA physician) within a year of the denial so the claim remained pending because the additional evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2014).  The claim was denied for a second time in a November 2009 rating decision and, again, the Veteran submitted new and material evidence (a May 2010 letter contending entitlement to service connection based on in-service herbicide exposure) within a year of the denial and so the claim continued to remain pending for the same reason.  Id.  The claim was most recently denied for a third time in a September 2010 rating decision, to which the Veteran submitted a notice of disagreement and thereby initiated this appeal.

For the reasons that follow, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's VA medical records provide a current diagnosis of a seizure disorder.  The Board notes, though, that the exact nature of this disorder is unclear.  As explained in an April 2013 VA examination report, the Veteran underwent electroencephalograms (EEGs) in October 2007 and January 2012 that returned normal results with no evidence of seizure activity, but the January 2012 report stated that the seizures appeared to be psychogenic in nature.  Regardless of the exact classification, the Board finds that the Veteran does have a current disability manifested by seizures.  The current disability element of service connection is met.

The Veteran's service treatment records indicate that he complained of fainting multiple times during service.  One episode occurred during a medical examination.  The doctor wrote that the Veteran stated that he felt faint and placed his head down.  His pupils became dilated and then his head and eyes turned up and to the left and he became unresponsive for thirty seconds.  Based on these symptoms, the Board finds that the in-service incurrence element of service connection is met.

As noted above, the Veteran underwent EEGs in October 2007 and January 2012 that returned normal results.  The 2012 EEG report indicated that the Veteran's seizures were not epileptic in nature but rather appeared to be psychogenic.

In December 2008, the Veteran's treating VA physician stated that he had reviewed the Veteran's service treatment records and opined that it is as likely as not that the Veteran's current disability began in service.  

In April 2013, the Veteran underwent a VA examination and the examiner opined that his seizure disorder was less likely than not incurred in or otherwise related to active service.  The given rationale was that the Veteran's service treatment records did not contain a diagnosis of seizures, his military physicals did not list a diagnosis of seizures, and the two EEG studies stated that the seizures were not epileptic.

The Board finds that the evidence of a nexus between the Veteran's current disability manifested by seizures and his in-service episodes of fainting is in equipoise.  Positive evidence of a nexus is found in the December 2008 opinion from the Veteran's treating VA physician.  In reviewing the opinion, the Board is aware that the doctor did not provide a comprehensive rationale for his conclusion; however, the Board's concern is alleviated by the fact that he did have the opportunity to review the Veteran's service treatment records.  A negative nexus opinion is found within the April 2013 VA examination report, but the Board finds this opinion to be less persuasive because the examination was focused solely on epileptic seizures and the examiner did not consider whether recurrent psychogenic seizures or nonepileptic seizures could have had their onset during active service.  As the two opinions of record regarding a nexus provide contrasting conclusions, and because neither one is overwhelmingly persuasive, the Board finds the evidence of a nexus between the Veteran's current disability manifested by seizures and his in-service episodes of fainting to be in equipoise.  Resolving reasonable doubt in his favor, the Board concludes that a nexus does exist.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

All three elements of service connection have been met.  Service connection for a disability manifested by seizures is warranted.



ORDER

Service connection for a disability manifested by seizures is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


